BASKIN, Judge
(concurring).
I concur in dismissal. In my view, however, Dauer v. Freed, 444 So.2d 1012 (Fla. 3d DCA 1984), should not be cited as “controlling and indistinguishable.” The Dauer majority based its dismissal of the appeal on a finding that the order appealed did not actually determine liability in favor of the party seeking affirmative relief, Fla.R. App.P. 9.130(a), but was, in reality, a post-judgment denial of renewed motions. It is the concurring opinion in Dauer that justifies today’s dismissal.